IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 13, 2013

            JOSEPH L. COLEMAN v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                    No. B75981     Carolyn Wade Blackett, Judge




              No. W2013-00884-CCA-R3-HC - Filed November 25, 2013


The Petitioner, Joseph L. Coleman, appeals the Shelby County Criminal Court’s dismissal
of his petition seeking a writ of habeas corpus. The Petitioner contends that the habeas
corpus court erred when it dismissed his petition because his sentence is void and
unconstitutional. Upon a review of the record in this case, we are persuaded that the habeas
court properly dismissed the petition for habeas corpus relief. Accordingly, the judgment of
the habeas corpus court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which A LAN E. G LENN and
R OGER A. P AGE, JJ., joined.

Yvonne K. Chapman, Germantown, Tennessee, for the Appellant, Joseph L. Coleman.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Willis, Senior Counsel, Amy
P. Weirich, District Attorney General; Anita Spinetta, Assistant District Attorney General;
for the Appellee, State of Tennessee.

                                        OPINION
                             I. Facts and Procedural History

        The Petitioner, Joseph L. Coleman, was found guilty of aggravated rape and sentenced
to thirty years in the TDOC. After a jury determination that the Petitioner was a habitual
criminal, the Petitioner’s sentence was enhanced to a life sentence. The Petitioner filed two
petitions for habeas corpus relief, claiming in the first petition that his conviction as a
habitual criminal was void, and, in the second petition, that his thirty-year sentence had
expired and that his conviction as a habitual criminal violates the protection against double
jeopardy. Both petitions were dismissed by the habeas corpus court. On appeal, this Court
affirmed the dismissal of the petitions. Joseph L. Coleman v. Tony Parker, Warden, No.
W2004-01527-CCA-R3-HC, 2005 WL 564153 (Tenn. Crim. App., at Jackson, March 10,
2005), perm. app. denied (Tenn. Aug. 22, 2005).

       The present petition, the Petitioner’s third petition seeking a writ of habeas corpus,
claims that his life sentence is unconstitutional because it violates the protections of double
jeopardy. The Petitioner raises, in the alternative, “a motion to correct the record,” claiming
that he received two sentences for one crime, and that his thirty-year sentence had expired,
requiring his life sentence to be vacated. The State responded that the Petitioner’s life
sentence to be served at 100% had not expired, and asserted that the Petitioner’s thirty-year
sentence was ordered to run concurrently with his life sentence. The State further argued that
the Petitioner’s life sentence was not void on its face, and that his petition should be
dismissed. On February 28, 2013, the trial court summarily entered an order summarily
denying the Petitioner’s habeas corpus petition. In its order, the habeas court stated that the
Petitioner had failed to show that his sentence was void for lack of jurisdiction or that his
sentence had expired. The habeas court stated that the Petitioner had “mischaracterized” his
sentence enhancement and stated that the habitual criminal designation was not a second,
distinct punishment for the same crime, rather it “recognized prior criminal convictions and
used them as a means to enhance [the Petitioner’s] present sentence[.]” The habeas court
noted that a finding of guilt and a jury’s imposition of a sentence for a triggering offense,
prior to a jury’s habitual criminal designation, does not violate the principles of double
jeopardy. It is from this judgment that the Petitioner appeals.

                                         II. Analysis

        On appeal, the Petitioner contends that the habeas corpus court erred when it
dismissed his petition. The Petitioner argues that “requiring [him] to serve a life sentence
for aggravated rape after he has completed a thirty-year sentence for the same crime is
unconstitutional.” The Petitioner claims that two sentences were imposed for the same
conviction, making his sentence “illegal.” He also claims that his thirty-year sentence for
aggravated rape, which the Petitioner notes he has already served, is void, thus making his
life sentence void. The State counters that the habeas court properly dismissed the petition
because a claim that a sentence violates double jeopardy protections is not a cognizable
habeas corpus claim, and that, in any event, the Petitioner did not receive multiple
punishments for the same offense. The State further responds that the Petitioner’s thirty-year
sentence merged with his life sentence once the jury designated him a habitual criminal. We
agree with the State.

       Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas

                                              2
corpus relief. See Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007). Although the right
is guaranteed in the Tennessee Constitution, the right is governed by statute. T.C.A. §§ 29-
21-101, -130 (2012). The determination of whether habeas corpus relief should be granted
is a question of law and is accordingly given de novo review with no presumption of
correctness given to the findings and conclusions of the court below. Smith v. Lewis, 202
S.W.3d 124, 127 (Tenn. 2006) (citation omitted); Hart v. State, 21 S.W.3d 901, 903 (Tenn.
2000). Although there is no statutory limit preventing a habeas corpus petition, the grounds
upon which relief can be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999).

        It is the burden of the petitioner to demonstrate by a preponderance of the evidence
that “the sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). In other words, the very narrow grounds upon which a habeas corpus
petition can be based are as follows: (1) a claim there was a void judgment which was
facially invalid because the convicting court was without jurisdiction or authority to sentence
the defendant; or (2) a claim the defendant’s sentence has expired. Stephenson v. Carlton,
28 S.W.3d 910, 911 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “An
illegal sentence, one whose imposition directly contravenes a statute, is considered void and
may be set aside at any time.” May v. Carlton, 245 S.W.3d 340, 344 (Tenn. 2008) (citing
State v. Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978)). In contrast, a voidable judgment or
sentence is “one which is facially valid and requires the introduction of proof beyond the face
of the record or judgment to establish its invalidity.” Taylor, 995 S.W.2d at 83 (citations
omitted); see State v. Ritchie, 20 S.W.3d 624, 633 (Tenn. 2000). The petitioner bears the
burden of showing, by a preponderance of the evidence, that the conviction is void or that
the prison term has expired. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

       It is also permissible for a trial court to summarily dismiss a petition of habeas corpus
without the appointment of a lawyer and without an evidentiary hearing if there is nothing
on the face of the judgment to indicate that the convictions addressed therein are void. See
Passarella, 891 S.W.2d at 627; Rodney Buford v. State, No. M1999-00487-CCA-R3-PC,
2000 WL 1131867, at *2 (Tenn. Crim. App., at Nashville, July 28, 2000), perm. app. denied
(Tenn. Jan. 16, 2001).

        We begin by noting that the Petitioner’s claims were addressed in our previous
opinion, and are not properly before this Court for a second time. See Joseph L. Coleman
v. Tony Parker, Warden, No. W2004-01527-CCA-R3-HC, 2005 WL 564153 (Tenn. Crim.
App., at Jackson, March 10, 2005), perm. app. denied (Tenn. Aug. 22, 2005). We reiterate
that a double jeopardy claim does not render a judgment void, and thus is not a cognizable
claim for which habeas corpus relief can be granted. See William A. Ransom v. State, No.

                                               3
01C01-9410-CR-00361, 1995 WL 555064, at *3 (Tenn. Crim. App., at Nashville, Sept. 20,
1995), perm. to appeal denied (Tenn. Feb. 5, 1996). Furthermore, the Petitioner’s claim does
not entitle him to relief. The designation of a defendant as a habitual criminal is not an
additional sentence for one already convicted; rather, it is an enhancement on an already
proscribed sentence. See Clarence Washington v. Harrison, No. 02C01-9703-CC-00097,
1998 WL 32680, at *1 (Tenn. Crim. App., at Jackson, Jan. 30, 1998), perm. to appeal denied
(Tenn. Oct. 12, 1998). It has long been held that the habitual criminal designation is not a
violation of double jeopardy protections. Pearson v. State, 521 S.W.2d 225, 229 (Tenn.
1975) (citing Hobby v. State, 499 S.W.2d 956 (Tenn. Crim. App. 1973)). The Petitioner has
not alleged that the judgment of this conviction is void on its face or that he is serving an
expired sentence. Thus, the Petitioner is not entitled to habeas corpus relief.

                                      III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we conclude that
the Petitioner has failed to show that his sentence has expired or that his judgment is void.
As such, we affirm the judgment of the habeas court.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             4